STERN, J.A.D.,
concurring.
Plaintiffs emphasize that in “sharp contrast” to Circle Chevrolet Co. v. Giordano, Halleran & Ciesla, 142 N.J. 280, 662 A.2d 509 (1995), “defendants in the instant case were unaware of their error and never admitted to any mistake during the pendency of the motor vehicle lawsuit.” They insist that “defendants steadfastly denied any error until eighteen months after the first law suit settled.” Plaintiffs also insist that as no damages were provable against the defendants the cause of action did not accrue until the first case settled and that “causation arose when defendants admitted their error, a full 18 months after settlement.” Plaintiffs further argue that there were no competent or believable proofs that the doctor’s records were wrong and that they had no access to the records, thereby requiring the Illianos to “settle” the automobile action.
But under their own version, one underlying fact remains undisputed: plaintiffs knew that they were settling the automobile case because they could not go forward against Gilbert due to the doctor’s erroneous records. In fact, plaintiffs knew of the erroneous recordings a full year before settlement and allege they in fact settled on that basis, and did so without endeavoring to subpoena *110the doctor, to take his deposition or to assert his mistake in the underlying tort action. In these circumstances there is merit to the position that plaintiffs’ failure to take further action in the automobile action was prejudicial to these defendants. An effort to join them in the automobile action might well have led defendants to come forward earlier with an indication that their records were erroneous, thereby absolving themselves of any liability to plaintiffs and avoiding piecemeal or multiple litigation.
The real question before us, independent of joinder, is whether plaintiffs should have brought the issue relating to the doctor’s records to the attention of the trial judge while the automobile case was still pending. See Circle Chevrolet, supra, 142 N.J. at 293-94, 299, 662 A.2d 509; DiTrolio v. Ardiles, 142 N.J. 253, 275, 662 A.2d 494 (1995). See also Gelber v. Zito Partnership, 147 N.J. 561, 688 A.2d 1044 (1997).
My colleagues distinguish Circle Chevrolet, on which defendants rely, and Mystic Isle Development Corp. v. Perskie & Nehmad, 142 N.J. 310, 662 A.2d 523 (1995), by stating that “the alleged attorney malpractice” there involved “was clearly a constituent claim of the very controversy raised in the first suit.” Op. at 106, 690 A.2d at 666. Here we do not deal with attorney malpractice, and irrespective of whether defendants’ conduct here can be brought within the umbrella of medical “malpractice” or the doctor’s professional obligation to his patient, I have previously declined to read those cases so narrowly. See Donohue v. Kuhn, 292 N.J.Super. 197, 678 A.2d 737 (App.Div.), certif. granted, 146 N.J. 568, 683 A.2d 1163 (1996).1
*111However, the Supreme Court has also made clear that the entire controversy doctrine, insofar as party joinder is concerned, “is a protective concept that focuses primarily on whether defendants would be in a better position to defend themselves if the claims against them had been raised and asserted in the first litigation,” Joel v. Morrocco, 147 N.J. 546, 549, 688 A.2d 1036 (1997) and must consider other factors including “[flairness to the plaintiff’ and whether the facts giving rise to both suits would have been similar. Joel, supra, 147 N.J. 546, 549-51, 688 A.2d 1036. Moreover, I share my colleagues’ disposition of this case based on their discussion of the “fairness issue.” (Op. at 107, 690 A.2d at 666). In essence, my colleagues have persuasively demonstrated that plaintiffs did not have to risk the remaining value of their automobile case by pressing their attack on defendants before settlement. While the doctor’s records may well have had an impact on all parties in the automobile litigation resulting in the settlement, defendants point to no ethics decision, case law or other authority for the proposition that plaintiffs had to resolve the problems caused by the doctor’s reports before settling the automobile case.

 The entire controversy doctrine is premised on the fundamental principle that "the adjudication of a legal controversy should occur in one litigation in only one court." Mystic Isle, supra, 142 N.J. at 322, 662 A.2d 523. Circle Chevrolet expressly stated that the entire controversy doctrine "applies to constituent claims that arise during the pendency of the first action that were known to the litigant." 142 N.J. at 290, 662 A.2d 509 (emphasis added); see also Cogdell v. Hospital Ctr. at Orange, 116 N.J. 7, 15, 560 A.2d 1169 (1989). In fact, Circle Chevrolet expressly holds "that the entire controversy doctrine applies to a client's legal malpractice claims against his or her attorney, even when the *111attorney is currently representing the client in an underlying action,” 142 N.J. at 289, 662 A.2d 509, and — as I read it — even when the lawyer realizes he or she “made a mistake” during the course of that litigation. See Circle Chevrolet, supra, 142 N.J. at 292, 662 A.2d 509.